Citation Nr: 0302432	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  97-31 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for spondylolisthesis of 
the lumber spine.

2. Entitlement to an increased rating for a low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran served on active duty from May 1957 to May 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 RO decision which reopened and 
denied the veteran's claim of service connection for 
spondylolisthesis of the lumbar spine and which denied his 
claim for an increase in a 10 percent rating for a low back 
strain.  By a September 1999 RO decision, the veteran's 
rating for a low back strain was increased to 20 percent; and 
he continues to appeal to the Board for a higher rating.

The veteran's claim was remanded by the Board in July 2000.  

The RO, in its May 1997 decision, determined that new and 
material evidence had been presented to reopen the veteran's 
claim of service connection for spondylolisthesis, but the 
RO's determination is not binding on the Board.  The Board, 
too, must make an independent determination as to whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Thus, in July 2000 the Board determined 
that new and material evidence had been submitted to reopen 
the veteran's claim.   Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  


FINDINGS OF FACT

1.  The veteran has flexion of his low back to 35 degrees; 
his range of motion has been characterized as severe.  

2.  The veteran does not have ankylosis of the lumbar spine 
or intervertebral disc disease.  

3.  The veteran does not have spondylolisthesis of the lumbar 
spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent evaluation for 
the veteran's service connected low back strain have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321(b), 4.7, 4.40, 4,45, 4.71a, Diagnostic Codes 
5289, 5292, 5293, 5295 (2002).

2.  Service connection for spondylolisthesis of the lumbar 
spine is denied.  38 U.S.C.A. §§ 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002), VAOPGCPREC 82-90. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A review of the veteran's service medical records reveals 
that his spine was clinically normal on enlistment 
examination in May 1957.  In May 1958, he began complaining 
of low back problems.  He underwent an X-ray examination and 
it was concluded that he had grade I spondylosis and 
spondylolisthesis of L5 at S1, and a possible pars 
interarticularis defect.  In June 1958, he presented for 
treatment and reported that he had experienced low back pain 
for the previous 2 months, but could not remember whether he 
had sustained a specific back injury.  He also related that 
his pain was worse when he bent forward while lifting heavy 
objects.  The diagnosis was a bilateral pars interarticular 
defect of L4 with first degree spondylolisthesis; and, a 
permanent L3 profile (i.e. limited physical duty profile) was 
assigned.  In July 1958, he continued to receive low back 
treatment.  In August 1958, it was noted that his back 
condition was completely asymptomatic.  In September and 
October 1958, and in January 1959, he again received 
treatment (injections) for a recurrence of low back problems; 
and he was diagnosed as having recurrent low back pain.  On 
separation examination in March 1959, spondylolisthesis was 
noted.

In May 1959, shortly after his service discharge, the veteran 
filed a claim of service connection for a back disorder, 
claimed as a bilateral pars interarticularis defect at L5 and 
spondylolisthesis.

The veteran underwent VA neurological and orthopedic 
examinations in June and July 1959 and reported that he had 
twisted and dislocated his spine while working with 
ammunition (during service).  He also reported that he had 
noticed the gradual onset of back pain in 1958.  Following an 
examination, it was opined that it was probable that the 
veteran's back condition was a congenital defect; however, a 
diagnosis was deferred pending the results of X-ray studies.

A June 1959 VA X-ray study of the lumbosacral spine reflects 
that there were no gross abnormalities of the bones or 
joints.

A VA X-ray record, dated in July 1959, reflects that the 
veteran reportedly complained of back aching and said he had 
not sustained trauma.  The examiner noted that the veteran 
had a probable congenital back condition.  Following an 
examination, it was opined that there was no radiographic 
evidence of spondylolysis or spondylolisthesis.  The 
impression was no significant findings.

A VA X-ray study, performed in August 1959, reflects the 
opinion that there was no definite radiographic evidence of 
spondylolisthesis or spondylolysis.  Additionally, it was 
suggested that it would be of interest to secure previous X- 
rays of the lumbosacral spine for the purpose of comparison.

A VA X-ray report, dated in September 1959, noted that the 
veteran's service X-rays had been re-read.  It was opined 
that previously suggested spondylolisthesis of L5 on S2 was 
probably an impression creased by roentgen projectional 
factors on a horizontal sacrum.  It was concluded that there 
was no spondylolysis or spondylolisthesis.

In October 1959, the RO denied the veteran's claim of service 
connection for a back disorder, pointing out that 
spondylolysis and spondylolisthesis were of a congenital 
nature.  The veteran was informed of the adverse decision 
later that month; and he did not file a timely appeal.  

An August 1959 statement, from Dr. T. P. reflects that the 
veteran's entire spine was radiographically negative.

In a November 1959 statement, Dr. S. B. noted that the 
veteran had experienced low back pain and stiffness after 
doing some heavy lifting during active service and had 
received treatment for his condition including physical 
therapy and injections.  Service X-rays of the low back were 
apparently reflective of a congenital abnormality of L4.  
After examining the veteran, Dr. B concluded that the veteran 
had a chronic lumbosacral strain as a result of a low back 
injury, which he sustained while serving in the Army.

An April 1960 VA hospitalization report reflects that the 
veteran reported that his low back pain started in service 
and was possibly secondary to the lifting of heavy objects.  
Following an examination, the diagnosis was a low back 
strain.  It was noted that X-ray studies were not reflective 
of gross abnormalities.

In May 1960, service connection was granted for a low back 
strain and a 0 percent rating was assigned.

VA treatment records, dated in the 1970s and 1980s, show the 
veteran received treatment for low back problems.  Generally, 
X-ray studies of the lumbosacral spine were negative and the 
diagnosis was low back pain.

By an October 1980 RO decision, service connection for 
degenerative changes (arthritis) and lordosis of the lumbar 
spine was denied.

VA outpatient treatment records, dated in the 1990s, show 
regular treatment (including physical therapy) for low back 
problems.  The diagnoses included low back pain and strain.

In March 1993, the veteran underwent a VA compensation 
examination, and the diagnosis was chronic lumbosacral 
strain.  A March 1993 VA X-ray study of the low back reflects 
an impression of minimal degenerative lipping with no disc 
space narrowing.

In a May 1996 statement, Dr. J. S. noted that an MRI of the 
veteran's lumbar spine revealed disc degeneration at L1-L2, 
L3-L4, and L4-L5.  Dr. S opined that the veteran's medical 
records reflected nonspecific back diagnoses which stemmed 
from a lumbosacral strain in 1958.  It was concluded that the 
veteran's condition represented a progressive deterioration 
of the injury that he had sustained in 1958.

In a September 1996 statement, Dr. S indicated that he had 
reviewed the veteran's service medical records as well as 
additional medical records.  Dr. S opined that the veteran's 
spondylolisthesis existed prior to his enlistment in service 
and had been aggravated by activity performed during active 
service.  He related that the veteran had experienced an 
exacerbation of his preexisting back condition while in 
service.  He asserted that proof of aggravation was in the 
veteran's service medical records, including his discharge 
examination as well as records showing that he was given a L3 
profile during service.

An April 1997 VA compensation examination report shows that 
the veteran reported having strained his low back while 
lifting ammunition boxes.  It was noted that his X-rays (in 
service) had shown spondylolisthesis.  He had pain most of 
the time in the low back, with it sometimes radiating to the 
hips and toes.  Forward flexion was 85 degrees; backward 
extension was 30 degrees; flexion was 20 degrees; and 
rotation was 30 degrees.  Sensation was normal in the legs.  
Following a current examination and a review of X-ray and MRI 
studies, the diagnoses were low back pain and disc 
degeneration at L1-L2, L3-L4, and L4-L5.

By a May 1997 RO decision, the veteran's claim for service 
connection for spondylolisthesis of the lumbar spine was 
reopened and denied.

VA MRI and X-ray studies, conducted in 1998, show that the 
veteran had degenerative changes of the lumbar spine.

In statements, dated in 1998, the veteran's previous employer 
and his daughter, noted that his back disability was painful 
and had interfered with his performance of activities of 
daily living and had impaired his work performance.

In January 1998, the veteran underwent a VA compensation 
examination and it was noted that he complained of back 
problems.  It was noted that the veteran used a TENS unit 4-5 
days a week.  He was not taking medication for his back pain.  
Forward flexion was 50 degrees; extension was 0 degrees; 
flexion was 15 degrees; and rotation was 50 degrees.  The 
impression was a lumbar strain with a history 
spondylolisthesis (without clear-cut neurological 
abnormalities).  It was also noted that the results of a MRI 
study had not yet been received.  In an addendum to the 
January 1998 VA examination, the diagnoses were revised.  The 
diagnoses were listed as low back pain with spondylosis but 
no degenerative disc disease.  It was also noted that there 
was a compression fracture at T12 and that there findings 
which were sufficiently supportive of a diagnosis of 
degenerative joint disease.

A private June 1998 EMG report noted that the study was 
abnormal with moderate peripheral neuropathy.  There was no 
clear evidence for radiculopathy seen.  

A March 1999 VA neurological examination report reflects that 
recent MRI studies of the low back showed only minor 
degenerative joint disease with some bulges, but no frank 
herniated nucleus pulposus, spinal stenosis, definite slip, 
or pars defect.  The examiner's impression was mild to 
moderate, primarily sensory peripheral neuropathy, mostly 
axonal, and chronic low back pain without structural 
pathology.  

During a March 1999 RO hearing, the veteran testified that he 
had a variety of low back symptoms including spasms and pain 
and was receiving treatment for such, including medication. 

After the July 2000 remand, the veteran was afforded a 
contract examination by QTC Medical Services in February 
2001.  Examination of the lumbar spine showed a significant 
loss of range of motion associated with pain.  There was no 
evidence of any muscle spasm or weakness.  Tenderness 
extended more on the left than on the right, to the left 
sacroiliac joint and to the left sacral protuberance.  The 
veteran had 35 degree of flexion with pain at 35 degrees.  He 
had 35 degrees of extension without pain.  He had 30 degrees 
of right lateral motion with pain at 30 degrees.  He had 25 
degrees of left lateral motion with pain at 25 degrees.  He 
had 35 degrees of rotation without pain.  There was no 
weakness, fatigue, lack of endurance, or incoordination 
affecting the range of motion.  Straight leg raising test was 
negative bilaterally.  Neurologic testing showed that deep 
tendon reflexes were absent but equal on both the left and 
the right.  Manual motor testing did not show any weakness of 
the lower extremities.  Diagnoses were osteoporosis; 
lumbosacral strain; no evidence of Grade I spondylolisthesis.  
The examiner stated that there was evidence of severe 
limitation of motion of the lumbar spine with associated 
tenderness bilaterally, left greater than right.  There was 
also evidence of osteoporosis, based on the veteran's x-ray.  
The examiner stated that this was more likely than not 
secondary to the normal aging process.  Regarding 
spondylolisthesis, the examiner commented that x-ray reports 
did not reflect on this diagnosis.  The examiner stated that 
he did not appreciate this as a diagnosis.  

Regarding specific questions asked by the Board, the examiner 
stated that the veteran had a severe loss of range of motion 
of the lumbar spine.  The veteran did not have ankylosis.  
There was pain throughout the extreme ranges of motion in 
regard to flexion and bilateral lateral flexion, consistent 
with a strain.  There was no evidence of muscle spasm on 
extreme forward bending, but there was evidence of loss of 
bilateral lateral spine motion in a standing motion, which 
was consistent with a strain.  Regarding listing, there was 
tenderness noted, which extended more on the left than on the 
right.  The veteran did not have a positive Goldthwait's 
sign.  He had marked limitation of forward bending in the 
standing position.  The veteran had decreased lateral motion 
without osteoarthritic changes.  There was no evidence of 
narrowing or irregularity of the joint spaces.  The veteran 
did not have abnormal mobility on forced motion.  There was 
limitation of motion of the lumbar spine, with pain at the 
extreme ranges of motion only in flexion and bilateral 
lateral flexion.  The veteran was limited from performing any 
activities requiring heavy lifting and carrying, frequent 
bending, stooping and crouching during his flareups.  He 
could not walk for more than a block or two before he had to 
rest.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the July 1997 Statement of 
the Case and as well as the February 1999 and May 2002 
Supplemental Statements of the Case.  In these documents, the 
RO also provided notice of what evidence it had considered.    

In July 2000, the RO sent the veteran a letter.  In said 
letter, the RO asked the veteran to tell it about where he 
had been treated (and to complete the enclosed VA Form 21-
4142s) , and that the VA was responsible for obtaining any 
records from VA Medical Centers.  Throughout the appeal, the 
veteran has been asked to provide VA with information about 
other evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In 
short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his low back disability, and to determine whether 
he had spondylolisthesis, and whether it was aggravated in 
service.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  




Entitlement to an increased rating for a low back strain, 
currently evaluated as 20 percent disabling.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2002), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability rating.  When there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent disability rating is 
assigned.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating.  If severe, a 40 percent disability rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups. 

At the veteran's February 2001 VA examination, he had 
limitation of motion of the lumbar spine which was 
characterized as severe.  In particular, the veteran had 
flexion of only 35 degrees.  Under Diagnostic Code 5292, a 40 
percent rating is for application when there is severe 
limitation of motion.  As the VA examiner characterized the 
veteran's loss of motion as "severe" and his flexion was 
limited to 35 degrees, it is determined that the veteran is 
entitled to an increased rating to 40 percent for his low 
back strain.  To buttress this finding, the examiner 
concluded that due to the significant loss of motion, the 
veteran was limited from performing any activities requiring 
heavy lifting and carrying, or frequent bending, stooping, 
and crouching during his flareups.  Thus, if there was any 
question about the severity of the veteran's limitation of 
motion, based on the flareups that he experiences, he is 
entitled to a 40 percent rating pursuant to DeLuca.

The veteran is not entitled to a higher rating than 40 
percent when his claim is considered under Diagnostic Code 
5295 for lumbosacral strain, as a 40 percent rating is the 
highest rating for Diagnostic Code 5295.

The veteran is not entitled to a 50 percent rating under 
Diagnostic Code 5289 for ankylosis as the evidence does not 
show ankylosis of the lumbar spine.  The rating criteria in 
Diagnostic Code 5289 for ankylosis of the lumbar spine do not 
include loss of range of motion.  Therefore, sections 4.40 
and 4.45, with respect to pain on motion, are not applicable 
under Diagnostic Code 5289. See Johnston v. Brown, 10 
Vet.App. 80 (1997). 

Also, the veteran is not entitled to a 60 percent rating 
under Diagnostic Code 5293 for intervertebral disc syndrome 
as the evidence does not show that he has intervertebral disc 
disease.  It was noted at the veteran's February 2001 QTC 
examination.  At the veteran's February 1998 VA examination, 
the examiner specifically stated that the veteran did not 
have degenerative disc disease.  Also, when the veteran 
underwent an EMG in June 1998, there was peripheral 
neuropathy, but no radiculopathy, and at the veteran's March 
1999 VA neurological examination, there was no herniated 
nucleus pulposus, and only sensory peripheral neuropathy.  It 
is pointed out that effective September 23, 2002, the 
regulation for intervertebral disc syndrome under Diagnostic 
Code 5293 was changed. See 67 Fed. Reg. 54345-54349 (August 
22, 2002).  However, as the veteran has not been shown to 
have intervertebral disc disease, his condition is not to be 
rated under either the new or old regulation.  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b).  
There have been no frequent periods of hospitalization for 
this condition, and the totality of the evidence does not 
show marked interference with employment due solely to the 
low back disability beyond the industrial impairment 
acknowledged by the schedular rating.  Therefore, an 
evaluation in excess of 40 percent is not for application 
pursuant to 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA orthopedic examinations to determine the 
severity of the veteran's low back disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


Entitlement to service connection for spondylolisthesis of 
the lumber spine.

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

Congenital or developmental defects may not be service-
connected because they are not considered "injuries" under VA 
law and regulations. 38 C.F.R. § 3.303(c) (2002).  However, 
congenital or development defects may be service-connectable 
where a superimposed injury occurs during, or as a result of, 
active service. VAOGCPREC 82-90. 

Regarding the veteran's claim of service connection for 
spondylolisthesis of the lumbar spine, there has been debate 
throughout the years as to whether the veteran had 
spondylolisthesis, and if he did, whether it was a congenital 
defect or not.  This debate goes back to the October 1959 
rating decision denying service connection for 
spondylolisthesis as it was a congenital defect. 

Although the veteran was diagnosed with spondylolisthesis 
during service, the veteran had a number of x-rays taken 
within a year of leaving service, all indicating that the 
veteran did not have spondylolisthesis.  Also, although Dr. 
J. S. opined in September 1996 that the veteran's 
spondylolisthesis noted in service existed prior to service, 
none of the numerous VA examinations conducted after 1996 
found spondylolisthesis.  At the veteran's February 2001 VA 
examination, the examiner concluded that x-ray reports did 
not show spondylolisthesis, and that he could not provide a 
diagnosis of spondylolisthesis.  Based on the numerous 
examinations which did not find spondylolisthesis contrasted 
with the several examinations that did, it is determined that 
the veteran does not have this disorder.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for spondylolisthesis 
must be denied.  38 U.S.C.A §5107 (West Supp. 2002).


ORDER

An increased rating for the veteran's low back strain to 40 
percent is granted.  

Entitlement to service connection for spondylolisthesis of 
the lumbar spine is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

